Case 5:19-cr-00059-JDW-PRL Document 121 Filed 04/27/21 Page 1 of 1 PageID 659




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

                                 CLERK’S MINUTES
                                 MOTIONS HEARING

                       Case Number: 5:19-CR-59-JDW-PRL


UNITED STATES OF AMERICA                       Government
                                               Counsel:  Mark Blumberg
                    Plaintiff,

v.

RICHARD PALMER                                 Defense
                                               Counsel:      Alan Samuel Diamond
                    Defendant.                               and Kepler Brooke Funk


 Judge:    James D. Whittemore                Court          Rebekah Lockwood
                                              Reporter:
 Deputy Bettye Samuel                         Interpreter:   N/A
 Clerk:
 Date:  April 27, 2021                        Time:          10:59AM – 11:59AM
                                              Total:         1 hour

Court in session and counsel identified for the record.

The Court addressed counsel and heard argument on the Sealed Unopposed Motion to
Postpone Trial (Doc. 110).

The Sealed Unopposed Motion to Postpone Trial (Doc. 110) is GRANTED for the reasons
stated on the record. The trial in this matter will be rescheduled, hopefully, to a date
to be determined in October or November.

The Government is directed to file an updated supplement as to the availability of G.B.
within 45 days. A status conference will be scheduled in about 60 days. The Court
reviewed trial and voir dire practices and procedures for trial.

Court adjourned.
